Broyles, C. J.
1. The charge of the court was a very full, able, and fair presentation of the law of the case and the contentions of the parties, and none of the excerpts from the charge, excepted to, when considered in the light of the' evidence adduced and the charge as a whole, contains material error.
2. Upon the controlling issues of fact in the case, the evidence was in acute conflict, but those questions were settled by the jury in favor of the defendant; and their finding having been approved by the judge and authorized by the evidence, and no reversible error of law appearing, this court is without authority to interfere.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.